EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in an interview with Steven Carl Lessoff (Reg. No. 66,326) on 13 February 2022. 
Claims 1, 2, 10 and 20 have been amended to clarify antecedent basis issues. Claims 11-19 have been canceled due to being duplicates of claims 1-9.
The application has been amended as follows: 

1. (Currently Amended) A pixel circuit, comprising: 
a switching unit configured to output a received data signal according to [[the]] a control of a scanning signal; 
a driving unit connected to an output terminal of the switching unit for accessing and driving pixels according to the data signal; 
a first light-emitting control unit connected with an input terminal of the driving unit for outputting a received power positive signal according to [[the]] a control of a first light-emitting control signal; 
a second light-emitting control unit connected with an output terminal of the driving unit for outputting the power positive signal according to [[the]] a control of a second light-emitting control signal; 
a light-emitting unit connected to an output terminal of the second light-emitting control unit and connected to receive a power negative signal for display of the pixels; 
a storage unit connected to the output terminal of the switching unit and the output terminal of the [[drive]] driving unit for storing a threshold voltage of the driving unit; 

a reset unit connected with the output terminal of the driving unit for pulling down a potential of the output terminal of the driving unit to a potential of a first reference signal according to [[the]] a control of a reset signal; and 
a compensation unit connected to the output terminal of the switching unit, and configured to output a received second reference signal according to a compensation signal to compensate the threshold voltage; 
wherein the reset unit includes a sixth thin film transistor, a drain of the sixth thin film transistor is connected to receive the second reference signal, a gate of the sixth thin film transistor is connected to receive the reset signal, and a source of the sixth thin film transistor is connected to the voltage dividing unit; and 
wherein a duty cycle of the scanning signal and a duty cycle of the compensation signal are in different time intervals.

2. (Currently Amended) The pixel circuit according to claim 1, wherein the switching unit comprises a first thin film transistor; 
a drain of the first thin film transistor is connected to receive the data signal, a gate of the first thin film transistor is connected to receive the [[scan]] scanning signal, and a source of the first thin film transistor is connected to the driving unit.

10. (Currently Amended) The pixel circuit according to claim 9, wherein the first thin film transistor, the second thin film transistor, the third thin film transistor, the fourth thin film 

11-19. (Canceled)

20. (Currently Amended) A display panel, comprising [[a]] the pixel circuit according to claim [[11]] 1.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a switching unit” in claim 1,
“a driving unit” in claim 1,
“a first light-emitting control unit” in claim 1,
“a second light-emitting control unit” in claim 1,
“a light-emitting unit” in claim 1,
“a storage unit” in claim 1,
“a voltage dividing unit” in claim 1,
“a compensation unit” in claim 1, and
“a light-emitting device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Regarding claim 1, none of the references of record alone or in combination discloses or suggests a voltage dividing unit connected to receive the power positive signal and connected with the output terminal of the driving unit for dividing a voltage of the storage unit, in combination with the other elements of the instantly claimed invention.

Claims 2-10 and 20 depend from claim 1. Accordingly, claims 1-10 and 20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
24 February 2022